Citation Nr: 0027148	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  96-35 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
frostbite of the right hand.

2.  Entitlement to a compensable rating for residuals of 
frostbite of the left hand.

3.  Entitlement to an evaluation in excess of 10 percent for 
frostbite of the left foot, to include the left heel and 
great toe.  

4.  Entitlement to an evaluation in excess of 10 percent for 
frostbite of the right foot.

5.  Entitlement to an effective date earlier than January 12, 
1998, for an increased rating for residuals of frostbite of 
the left foot.

6.  Entitlement to an effective date earlier than January 12, 
1998, for an increased rating for residuals of frostbite of 
the right foot.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1956.  This matter comes to the Board of Veterans 
Appeals (Board) from a July 1993 rating decision of the 
Department of Veterans Affairs St. Petersburg (VA) Regional 
Office (RO) which denied a compensable rating for residuals 
of frostbite of the hands and feet.  In March 1998, the Board 
remanded the matter for additional development of the 
evidence, as well as for due process considerations.

While the matter was in remand status, by August 1998 rating 
decision, the RO granted increased ratings for residuals of 
frostbite as follows:  frostbite of the left heel and great 
toe (10 percent), frostbite of the right foot (10 percent), 
and frostbite of the hands (zero percent).  The increased 
ratings were made effective January 12, 1998, the effective 
date of amendments to the VA Schedule for Rating Disabilities 
addressing the cardiovascular system.  See 62 Fed. Reg. 
65,207 (1997).  The veteran again disputed the RO 
determination, both as to the ratings assigned and the 
effective dates of those ratings.  He perfected an appeal of 
the effective date issue in November 1998.  Thus, the issues 
currently on appeal are as set forth on the cover page of 
this Remand.  In May 1999, the Board again remanded the 
matter for additional development of the evidence and for due 
process considerations.  



REMAND

Unfortunately, the RO has failed to complete the development 
requested by the Board in its May 1999 remand.  This fact has 
not escaped the attention of the veteran's representative, 
who requested that his matter be remanded for a third time so 
that the RO can complete this necessary evidentiary 
development.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran a 
right to compliance with the remand orders and imposes on VA 
a concomitant duty to ensure compliance).  

As set forth in the May 1999 remand, the U.S. Court of 
Appeals for Veterans Claims (the Court) has held that a 
medical examination for compensation purposes must provide 
sufficient information to rate the service-connected 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  In this case, 
the criteria for rating residuals of cold injuries 
specifically address X-ray abnormalities such as 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis of affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1999).  As the record showed that the 
veteran had never been afforded X-ray examination of his 
hands and feet, the Board determined that the medical 
evidence of record was inadequate to rate his cold injury 
disabilities in accord with the applicable criteria.  Thus, 
the Board remanded the matter to the RO so that such medical 
examination, including X-ray studies of the hands and feet, 
could be conducted.  A review of the record shows that the 
veteran underwent VA neurological examination in October 
1999; however, X-ray examination of the hands and feet was 
not accomplished.  This matter requires immediate corrective 
action by the RO.  Stegall, supra.

Also, the Board notes that at the time of the October 1999 VA 
neurological examination, the examiner determined that the 
veteran had clinically significant neuropathy which could be 
causally related to his service-connected frostbite.  In that 
regard, the Rating Schedule provides that complications such 
as squamous cell carcinoma at the site of a cold injury, 
scar, or peripheral neuropathy should be separately evaluated 
under other diagnostic codes unless they are used to support 
an evaluation under this diagnostic code.  38 C.F.R. § 4.104, 
Code 7122, Note 1 (1999).  Thus, after completing the 
necessary evidentiary development, the RO must consider 
whether separate ratings are warranted for peripheral 
neuropathy.

In closing, the Board notes that recent medical evidence 
indicates that the veteran has been diagnosed with advanced 
lung cancer.  Thus, the RO's failure to complete the 
requested development and the resulting delay involved in 
remanding this case again is particularly disturbing.  
However, the Board agrees with the veteran's representative 
that proceeding with a decision on the merits at this time 
would not fairly afford the veteran the full due process of 
law to which he is entitled.  

Thus, under the circumstances described above, and to assure 
that the veteran is rated commensurate with his level of 
disability due to service-connected disabilities, the case is 
again REMANDED for the following development:

1.  The RO should contact the Miami VA 
Medical Center and request copies of all 
treatment records pertaining to the 
veteran since July 1996.

2.  After the above records are secured 
and associated with the claims folder, 
the veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected residuals of frostbite of the 
feet and hands.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination.  All necessary testing 
should be conducted, to include X-ray 
examination of the hands and feet, and 
all findings reported in detail.  The 
examiner should be requested to examine 
separately the veteran's left hand, right 
hand, left foot, and right foot and 
comment with respect to each extremity on 
the presence or absence of pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally-impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
such as osteoporosis, subarticular 
punched-out lesions, or osteoarthritis of 
each extremity.  The examiner should also 
comment on the presence or absence of any 
other residual of frostbite of the hands 
and feet, such as squamous cell carcinoma 
at the site of a cold injury scar or 
peripheral neuropathy.  To the extent 
possible, the examiner should distinguish 
between all hand and foot symptomatology 
which is a residual of the in-service 
frostbite and that which is attributable 
to any other cause.  

3.  Following completion of the 
aforementioned development, the RO should 
readjudicate the veteran's claims, 
including consideration of whether all 
applicable cold injury symptomatology is 
appropriately rated, to specifically 
include whether any peripheral neuropathy 
merits a separate disability rating.  If 
any benefit sought on appeal is not 
granted in full, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


 

